Citation Nr: 1453522	
Decision Date: 12/04/14    Archive Date: 12/10/14	

DOCKET NO.  10-08 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an increased rating for gastroesophageal reflux disease, also claimed as peptic ulcer disease, and residuals of Nissen wrap abdominal surgery, initially evaluated as noncompensably disabling prior to September 15, 2013, and as 10 percent disabling thereafter.

2.  Entitlement to an initial compensable evaluation for postoperative abdominal surgical scars prior to September 15, 2013.

3.  Entitlement to an initial compensable evaluation for postoperative right shoulder surgical scars prior to September 15, 2013.

4.  Entitlement to an initial evaluation in excess of 20 percent for postsurgical scars of the right shoulder and abdomen effective from September 15, 2013.

5.  Entitlement to an initial compensable evaluation for postoperative left shoulder surgical scars.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to November 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, as well as September 2013 and May 2014 decisions by the Appeals Management Center (AMC) in Washington, D.C.

Upon review of this case, and, in particular, the Veteran's substantive appeal and various statements by his accredited representative, it is clear that the Veteran has chosen to perfect only those issues listed on the title page of this decision.  Accordingly, the Board will confine its review solely to those issues.

Based upon various statements contained in the file, it would appear that, in addition to the issues currently on appeal, the Veteran seeks entitlement to service connection for an acquired psychiatric disorder (to include depression and anxiety), hypertension, irritable bowel syndrome, and sleep apnea.  He also claims entitlement to increased evaluations for a right hip strain, right and left knee disabilities, right and left shoulder disabilities, chronic headaches, residuals of cholecystectomy, anemia, and chronic prostatitis.  Inasmuch as those issues have not been developed or certified for appellate review, they are not for consideration at this time.  They are, however, being referred to the RO for clarification, and, if necessary, appropriate action.

This case was previously before the Board in August 2013, at which time it was remanded for additional development.  The case is now, once more, before the Board for appellate review.

Finally, for reasons which will become apparent, this appeal is once again being REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.


REMAND

A review of the record in this case discloses that the Veteran last underwent a VA examination for the purpose of determining the severity of the disabilities at issue in September 2013, at this point, more than one year ago.  Moreover, since the time of that examination, the Veteran has received ongoing treatment for his service-connected disabilities, in particular, for various gastrointestinal problems.  In that regard, in correspondence of June 2014, the Veteran indicated that he had in the past and was currently receiving treatment for postoperative stomach issues, such as a hiatal hernia, regurgitation, heartburn, reflux, arm and shoulder pain, and anemia, which warranted "frequent hospital visits and physician consultations."  In addition, the Veteran has indicated that his postoperative surgical scars of the abdomen, as well as the right and left shoulder, are painful to the touch.

The Board further notes that, since the time of the issuance of a supplemental statement of the case in May 2014, there has been added to the record additional evidence, at least some of which is arguably relevant to the Veteran's current claims.  Under the circumstances, and absent a waiver (which has not been submitted in this case), this evidence must be referred to the AOJ for initial review.  See 38 C.F.R. § 20.1304(c) (2014).

Finally, in correspondence of September 2014, the Veteran's accredited representative indicated that, in his opinion, the preparation of an Informal Hearing Presentation would be premature.  This was felt to be the case given that the Veteran appeared to have several claims pending on which no action had been taken, and that there was a "sizeable amount of medical evidence" in the file which had been received subsequent to the issuance of the most recent supplemental statement of the case which did not appear to have been considered by the RO/AMC.  Under the circumstances, the Veteran's accredited representative declined to waive RO jurisdiction, feeling that it would not be in the Veteran's best interest to do so.

Based on the aforementioned, the Board is of the opinion that additional development of the evidence is necessary prior to a final adjudication of the Veteran's claims.  Accordingly, the case is once again REMANDED to the AMC for the following actions:

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to June 2014, the date of the most recent evidence of record, should be obtained and incorporated in the Veterans Benefits Management System (VBMS) electronic file.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the electronic file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  The Veteran should then be afforded additional VA gastrointestinal and dermatologic examinations in order to more accurately determine the current severity of his service-connected gastrointestinal disability, and surgical scars of the abdomen and both shoulders.  The Veteran is to be notified that it is his responsibility to report for the examinations, and to cooperate in the development of his claims.  The Veteran is further to be advised that the consequences for failure to report for a VA examination or examinations without good cause may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

Following completion of the examinations, and in accordance with the latest guidance for rating service-connected gastrointestinal disorders and scars, the examiners are to provide a detailed review of the Veteran's pertinent medical history and current complaints, as well as the nature, extent, and functional impairment caused by his service-connected gastroesophageal reflux disease and scars.

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the VBMS electronic file.  In addition, the evaluating examiners must specify in their reports that the Veteran's entire VBMS electronic file has been reviewed.

3.  The AOJ should then review the aforementioned reports to ensure that they are in complete compliance with the directives of this REMAND, and that the evaluating examiners have documented their consideration of all records contained in VBMS.  If the reports are deficient in any manner, the AOJ must implement corrective procedures.

4.  The AOJ should then readjudicate the Veteran's claims for increased evaluations.  This readjudication should specifically take into account any and all evidence (to include VA outpatient treatment records) added to the record since May 2014.  Should the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case which contains notice all relevant action taken on the claims for benefits since May 2014.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



	                  _________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



